Citation Nr: 0507390	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-30 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bronchial asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from December 1990 to July 
1994 and from July 1994 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted service connection for 
bronchial asthma (claimed as restricted lung disease) and 
assigned an initial 30 percent evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The medical evidence of record fails to establish that 
the veteran's bronchial asthma is manifested by forced 
expiratory volume in one second (FEV-1) of less than 56 
percent of predicted value; the ratio of FEV-1 over forced 
vital capacity 
(FEV-1/FVC) of less than 56 percent; monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.97, Diagnostic Code 6602 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, there is no indication of 
additional medical records, or other evidence, that the RO 
should have obtained at this time, and the RO has obtained VA 
treatment records dated through September 2004.  The veteran 
has also been afforded VA examinations addressing her 
service-connected bronchial asthma.  

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate her claim 
has been met through letters issued in July 2001 and May 
2003.  By these letters, the veteran was also notified of 
exactly which portion of that evidence was to be provided by 
her and which portion VA would attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence in these letters, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
in July 2001, prior to the appealed April 2003 rating 
decision.  Moreover, the RO has taken all necessary steps to 
both notify the veteran of the evidence needed to 
substantiate her claim and assist her in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.
 
During service, the veteran's March 2000 pulmonary function 
tests revealed FEV-1 of 74 percent of predicted value and 
FEV-1/FVC of 195 percent.  About 11 minutes later, FEV-1 was 
77 percent of predicted value and FEV-1/FVC was 120 percent.  
Mild chest restriction was noted.  A letter from a private 
doctor in April 2000 indicates that the veteran had "mild 
restricted lung disease."  
 
The veteran was afforded a VA examination in June 2002, 
during which she reported shortness of breath with wheezing 
and a cough productive of a small amount of sputum.  She 
indicated that she used two to three different kinds of 
inhalers.  Also, she stated that she sought emergency room 
treatment frequently, sometimes as much as once or twice a 
month, for which she was given bronchodilators and oxygen.  
The examiner described the problem as mild to moderate in 
nature.  On examination of the lungs, there were a few 
scattered rhonchi, but no wheezing.  Pulmonary function 
testing in June 2002 revealed post-drug findings of FEV-1 of 
68 percent of predicted value and FEV-1/ FVC of 57 percent.  
Pre-drug findings were FEV-1 of 77 percent of predicted value 
and 
FEV-1/FVC of 84 percent.  The relevant diagnosis was mild 
bronchial asthma.  

Consequently, in the appealed April 2003 rating decision, the 
RO granted service connection for bronchial asthma and 
assigned a 30 percent evaluation, effective as of July 2001.

In July 2003, the veteran underwent a second VA respiratory 
examination, during which she reported three to four severe 
episodes of asthma per month and noted that she was using 
Singulair, Albuterol, and Proventil inhalers.  Upon 
examination, her lungs were clear to percussion auscultation.  
The relevant diagnoses included a history of bronchial asthma 
and a history of recurrent upper respiratory infections and 
recurrent allergies.  Chest x-rays revealed a mild degree of 
streaky densities in the left lower lobe, most likely 
representing bronchopneumonia.  Pulmonary function testing 
revealed pre-drug findings of FEV-1 of 81 percent of 
predicted value and FEV-1/FVC of 74 percent, while post-drug 
findings included FEV-1 of 85 percent of predicted value and 
FEV-1/FVC of 78 percent.

During her October 2004 VA hearing, the veteran reported that 
she was currently working for a motor company in a computer-
related job.  She indicated that her asthma caused her to 
take six sick days in the past year.  

The RO has evaluated the veteran's bronchial asthma at the 30 
percent rate under 38 C.F.R. § 4.97, Diagnostic Code 6602.  
Under this section, a 30 percent evaluation is warranted for 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, daily inhalational or bronchodilator therapy, or 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation is in order for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  FEV-1 of less than 40 
percent predicted, FEV-1/FVC of less than 40 percent, more 
than one attack per week with episodes of respiratory 
failure, or the requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications warrants a 100 percent evaluation.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthma attacks must be of 
record.  Id.

In this case, the findings pertaining to the veteran's 
bronchial asthma closely correlate to the criteria for a 30 
percent evaluation, but not a 60 percent evaluation.  
Specifically, the medical evidence of record fails to 
establish that the veteran's bronchial asthma is manifested 
by FEV-1 of less than 56 percent of predicted value; the 
ratio of FEV-1/FVC of less than 56 percent; monthly visits to 
a physician for required care of exacerbations; or 
intermittent courses of systemic corticosteroids.  Rather, 
the veteran's most severe findings include FEV-1 of 68 
percent of predicted value and FEV-1/FVC of 57 percent.  
These findings are contemplated in the criteria for an 
evaluation of 30 percent, but not more.

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 30 
percent for bronchial asthma, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 30 percent for bronchial asthma is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


